DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                                      Drawings
3.      The drawings submitted on 10/07/2019 are accepted.
Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.       Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al., (US 2016/0286629 A1), hereinafter refer to as Chen.

    PNG
    media_image1.png
    499
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    798
    media_image2.png
    Greyscale

          As to claim 1, Chen discloses an outdoor lighting system for illumination of an outdoor area, the system configured to provide dynamical control in the outdoor area, the system comprising: 
a plurality of luminaires (106) configured in the outdoor area (section 0058);  

at least one remote processor (the processor within 102, section 0063); 
at least one secondary processor (the processor within 112, section 0068, as shown in fig.1c); 
a cloud (section 0054) to which the plurality of luminaires and the plurality of street devices are connected (section 0054, as shown in figs.1b, 1c); and  
10the at least one remote processor and the at least one secondary processor are connected to the cloud (section 0054, all components within the network as shown in fig.1b are connected); 
wherein the plurality of luminaires and the plurality of street devices are controlled in a plurality of functional modes (sections 0059-0063, 0065-0075).  
          As to claim 2, the system of claim 1, Chen further discloses wherein at least one of the plurality of luminaires is configured with elements comprising: 
a processor/computer (the processor 105 within lighting unit 106, section 0088, as shown in fig.1c) configured to process lighting related functions of at least one lighting-related element (section 0088); 
an App Engine connected to the processor/computer (section 0054);  
20power related elements (109 can receive or transmit the information for controlling lighting device including power signal, section 0076) connected to the process/computer and to the at least one lighting-related element (as shown in fig.1c, section 0071); 
communication elements (122, fig.1c) connected to the processor/computer and power related elements (section 0059); and 

electromechanical drone-related elements (section 0059); and 
external sensors (110, fig.1c) and associated devices (as shown in fig.1c, section 0059).

Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844